Citation Nr: 9902775	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability 
characterized as kyphosis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to June 
1950.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a decision dated May 1998 from the Atlanta, 
Georgia, Regional Office (RO), in which the veterans claim 
for service connection of a kyphosis disorder was denied. 

A hearing was held via videoconference before the undersigned 
Member of the Board sitting in Washington, D.C., and the RO, 
on September 16, 1998.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  A kyphosis disorder is clearly and unmistakably shown to 
have been manifested prior to the veterans entrance into 
active service.

3.  The veterans kyphosis disorder increased in severity 
during his period of active service.


CONCLUSION OF LAW

A kyphosis disorder was aggravated by active service.  
38 U.S.C. §§ 1110, 1111, 1137, 1153, 5107(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), 
has been satisfied.

As a preliminary matter, the Board notes that there is no 
finding showing that the veterans kyphosis disorder was a 
congenital or developmental defect so as to be precluded 
under 38 C.F.R. § 3.303(c) (1998).  In fact, the examiner of 
the VA rating examination specifically speculated that the 
veterans disorder may be due to Calves disease, 
tuberculosis, or ankylosing spondylitis.  

As indicated above, the veteran contends that his kyphosis 
disorder either manifested or was aggravated during active 
service.  He specifically contends that there is no competent 
medical evidence to show a kyphosis disorder prior to his 
service, and that any kyphosis disorder present was 
aggravated by service.  The Board finds that the evidence 
supports his contentions, in that his kyphosis disorder was 
aggravated by service, and that service connection for that 
disorder is appropriate.  

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  In addition, if the entrance examination report 
is not of record, there is also a presumption that the 
veteran was sound upon entrance to active service.  These 
presumptions, however, are rebuttable upon a showing, by 
means of clear and unmistakable evidence, that the defect in 
question had existed prior to entrance into service.  
38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.304(b) (1998). 

In the instant case, the veterans service medical records 
show that he was diagnosed with moderately severe kyphosis.  
The Medical Board proceeding, dated April 1950, noted the 
veterans history on examination, which reported that the 
veteran has always been stoop shouldered.  As long as he can 
remember, any lifting or unusual exertion has caused his back 
to hurt.   Any lifting or marching has caused him pain.  Has 
gotten worse and for several weeks before admission to 
hospital had pain along thoracic spine with radiation around 
left intercostal distribution.  All patients symptoms have 
subsided since he has been resting in the hospital.  The 
Local Medical Board Worksheet recommended that the veteran be 
discharged from service.   

His separation examination report, also dated April 1950, 
shows that the examiner noted that the veteran had a 
hunchback deformity as long as [he] could remember, with 
pain on exertion, and that the veteran had dorsal kyphosis.  
The examiner diagnosed kyphosis, cause undetermined.  

The report of a Physical Examination Board (PEB), dated May 
1950, shows that the PEB diagnosed moderately severe 
symptomatic thoracic spine kyphosis, cause undetermined, and 
noted corresponding diagnostic code numbers 5299 and 5291.  
The PEB determined that the disorder [existed prior to 
service], that it was not permanently aggravated by 
military duty, but that it was permanent.  The PEB determined 
that the percentage of disability approximated 10 percent at 
the time of evaluation, and that the percentage of disability 
upon entry into service was unknown.  The PEB also found that 
the date of origin of incapacity was childhood.  

As indicated above, although there is a presumption that the 
veterans disorder did not pre-exist his active service, that 
presumption is rebuttable upon a showing, by means of clear 
and unmistakable evidence, that the defect in question had 
existed prior to entrance into service.  38 U.S.C. §§ 1111, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. § 3.304(b) (1998).  

It appears that the veteran provided an oral history when he 
was examined, and that the examiners, PEB, and Medical Board, 
made post-examination findings consistent with that history.  
The Board notes that although a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions, it will be 
considered together with all other material evidence in 
determinations as to inception.   Additionally, the Board 
notes that The Court of Veterans Appeals has held that the 
appellants account of a prior condition is an inadequate 
basis upon which to conclude that the condition preexisted 
service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) 
(emphasis added) (The veterans account of a prior condition 
is an inadequate basis upon which the Board can conclude that 
his condition preexisted service, and regulations, standing 
alone without independent medical evidence, do not support 
findings that a condition preexisted service, where the only 
evidence showing that a condition preexisted service was the 
veterans oral statements).  

Although such a history, if provided by the veteran at the 
time of his entrance examination would not constitute a 
notation for the purposes of 38 C.F.R. § 3.304 (b)(1) (1998), 
the Board also must note that a [h]istory conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be according probative value .   

The veteran was examined numerous times in conjunction with 
his kyphosis disorder during service, and the findings 
expressed by the examiners were made after an objective 
examination.  Thus, although they may have considered the 
veterans oral history, the medical conclusions reached 
therein are nonetheless accorded probative weight.  As they 
all concur that the veterans disorder did in fact preexist 
his service, the Board finds that the medical opinions do 
show, by means of clear and unmistakable evidence, that the 
veterans disorder preexisted his entry into active service.   

The question that must accordingly be resolved by the Board 
is whether the veterans pre-existing kyphosis disorder 
increased in severity during his service, so as to warrant 
assignment of service connection on the basis of aggravation.  
Unless there is a specific finding that such an increase is 
due to the natural progression of the disease, aggravation 
will be presumed.  In addition, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
38 U.S.C. § 1153 (West 1991 & Supp. 1998); 38 C.F.R. § 3.306 
(1998); Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) 
(despite medical diagnosis listing glaucoma secondary to 
preexisting cataract, without specific findings required to 
establish natural progression of the disease, the presumption 
of service aggravation is not rebutted) overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998).  

The veterans service medical records show that he was first 
diagnosed with moderately severe kyphosis in April 1950, when 
he was hospitalized for that disorder.  Included in the PEB 
proceedings is a report which asks a number of questions 
relating to the veterans disorder.  Number 23 on that report 
asks if the disorder was permanently aggravated by his 
military duty.  The PEB indicated he was not, although they 
also found that the veterans disorder was currently 
evaluated as 10 percent disabling, that it was permanent, and 
that the percentage of his disability upon service was 
unknown.    

The veteran was accorded a VA rating examination, the report 
of which is dated March 1998.  The examiner, after a review 
of the veterans history and an objective examination, 
diagnosed the veteran with [k]yphosis, mainly in the 
thoracic region.  This has been present together with some 
problem in the back since the age of four.  In the years 
prior to his military career, he did have back pain.  In the 
military, he increased the pain due to a lifting episode and 
he was released from the service after that.  Hence, this is 
a pre-existing condition that was aggravated by military 
service.

The Board determines, based on a review of the evidence, that 
the veterans kyphosis disorder did increase in severity 
during service.  It is particularly probative that the 
veterans disorder was not diagnosed or noted in his service 
medical records until April 1950, when it was determined to 
be moderately severe.  In addition, there is no evidence 
to show that it was moderately severe at induction.  As the 
veteran was discharged due to the severity of his disability, 
the Board determines that his kyphosis did increase in 
severity, and that the presumption of aggravation arises.  

Although the PEB found, at that time, that the veterans 
disorder was not permanently aggravated by his service, the 
VA rating examiner determined that the veterans in-service 
lifting injury did indeed aggravate the veterans disorder.  
Thus, as the evidence does not make a clear and unmistakable 
showing that the veterans condition was not aggravated by 
his service, service connection for aggravation of the 
veterans kyphosis disorder is appropriate.   


ORDER

Service connection for kyphosis of the thoracic spine is 
granted.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 	(CONTINUED ON 
NEXT PAGE)

before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision which you have received is your notice of the 
action taken on your appeal by the Board of Veterans' 
Appeals.
  Determinations should not be based on  history alone without regard to clinical factors pertinent to the 
basic character, origin, or development of such injury or disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation of all material facts, with due regard to the accepted 
medical principles pertaining to the history, manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof.  38 C.F.R. § 3.304 (b)(1) (1998).  
  This probative value is consistent with acceptable medical and evidentiary principles in relation to value 
consistent with accepted medical evidence relating to incurence, symptoms, and course of the injury or 
disease, including official and other records made prior to, during or subsequent to service, together with all 
other lay and ,medical evidence concerning the inception, development and manifestations of the particular 
condition will be taken into full account.  38 C.F.R. § 3.304 (b)(2) (1998).  
   Compare Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
- 2 -
